
	
		I
		112th CONGRESS
		2d Session
		H. R. 6036
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Rogers of
			 Michigan (for himself, Ms.
			 Ros-Lehtinen, and Mr.
			 McKeon) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require a report by the Secretary of State on whether
		  the Haqqani Network meets the criteria for designation as a foreign terrorist
		  organization, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Haqqani Network Terrorist Designation
			 Act of 2012.
		2.Findings; Sense
			 of Congress; Statement of Congress
			(a)FindingsCongress finds the following:
				(1)A
			 report of the Congressional Research Service on relations between the United
			 States and Pakistan states that [t]he terrorist network led by
			 Jalaluddin Haqqani and his son Sirajuddin, based in the FATA, is commonly
			 identified as the most dangerous of Afghan insurgent groups battling U.S.-led
			 forces in eastern Afghanistan..
				(2)The report further
			 states that, in mid-2011, the Haqqanis undertook several high-visibility
			 attacks in Afghanistan.
				(3)A
			 late June 2011 assault on the Intercontinental Hotel in Kabul by eight Haqqani
			 gunmen and suicide bombers left 18 people dead.
				(4)On September 10,
			 2011, a truck bomb attack on a United States military base by Haqqani fighters
			 in the Wardak province injured 77 United States troops and killed five
			 Afghans.
				(5)The September 13,
			 2011, attack on the United States Embassy compound in Kabul involved an assault
			 that sparked a 20-hour-long gun battle and left 16 Afghans dead, five police
			 officers and at least six children among them.
				(6)The report further
			 states that U.S. and Afghan officials concluded the Embassy attackers
			 were members of the Haqqani network..
				(7)General John
			 Allen, Commander, United States Forces Afghanistan, has stated that the
			 Haqqanis are responsible for the deaths of hundreds of United States and
			 coalition service members, and is responsible for planning and conducting
			 high-profile attacks against United States interests, including the deadly
			 assault on the Capital, Kabul in April 2012.
				(8)In September 22,
			 2011, testimony before the Committee on Armed Services of the Senate, Chairman
			 of the Joint Chiefs of Staff Admiral Mullen stated that [t]he Haqqani
			 network, for one, acts as a veritable arm of Pakistan’s Inter-Services
			 Intelligence agency. With ISI support, Haqqani operatives plan and conducted
			 that [September 13] truck bomb attack, as well as the assault on our embassy.
			 We also have credible evidence they were behind the June 28th attack on the
			 Intercontinental Hotel in Kabul and a host of other smaller but effective
			 operations..
				(9)In October 27,
			 2011, testimony before the Committee on Foreign Affairs of the House of
			 Representatives, Secretary of State Hillary Clinton stated that I think
			 everyone agrees that the Haqqani Network has safe havens inside Pakistan; that
			 those safe havens give them a place to plan and direct operations that kill
			 Afghans and Americans..
				(10)On November 1,
			 2011, the United States Government added Haji Mali Kahn to a list of specially
			 designated global terrorists under Executive Order 13224.
				(11)The Department of
			 State described Haji Mali Khan as a Haqqani Network commander
			 who has overseen hundreds of fighters, and has instructed his
			 subordinates to conduct terrorist acts..
				(12)The designation
			 continued, Mali Khan has provided support and logistics to the Haqqani
			 Network, and has been involved in the planning and execution of attacks in
			 Afghanistan against civilians, coalition forces, and Afghan
			 police..
				(13)According to
			 Jason Blazakis, the chief of the Terrorist Designations Unit of the Department
			 of State, Haji Mali Khan also has links to al-Qaeda.
				(14)Five other top
			 Haqqani Network leaders have been placed on the list of specially designated
			 global terrorists under Executive Order 13224 since 2008, and three of them
			 have been so placed in the last year.
				(15)Sirajuddin
			 Haqqani, the overall leader of the Haqqani Network as well as the leader of the
			 Taliban’s Mira shah Regional Military Shura, was designated by the Secretary of
			 State as a terrorist in March 2008, and in March 2009, the Secretary of State
			 put out a bounty of $5,000,000 for information leading to his capture.
				(16)The other four
			 individuals so designated are Nasiruddin Haqqani, Khalil al Rahman Haqqani,
			 Badruddin Haqqani, and Mullah Sangeen Zadran.
				(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of State
			 should designate the Haqqani Network as a foreign terrorist organization in
			 accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
			(c)Statement of
			 CongressCongress encourages continued and thorough cooperation
			 between the Secretary of State and the intelligence community regarding the
			 Haqqani Network.
			3.Report on Haqqani
			 Network
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this section, the Secretary of State
			 shall submit to the appropriate congressional committees—
				(1)a detailed report on whether the Haqqani
			 Network meets the criteria for designation as a foreign terrorist organization
			 as specified in section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189); and
				(2)if the Secretary determines that the
			 Haqqani Network does not meet such criteria, a detailed justification as to
			 which of such criteria have not been met.
				(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
			(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Select Committee on Intelligence of the
			 Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(d)Rule of
			 constructionNothing in this
			 section may be construed to infringe upon the sovereignty of Pakistan to combat
			 militant or terrorist groups operating inside the international boundaries of
			 Pakistan.
			
